108 U.S. 568 (1883)
LOUISIANA ex rel. NEW ORLEANS GAS LIGHT COMPANY
v.
CITY COUNCIL OF NEW ORLEANS & Another.
Supreme Court of United States.
Decided May 7th, 1883.
IN ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*569 Mr. Thomas J. Semmes for relators and plaintiffs in error.
Mr. C.N. Buck for defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We have no jurisdiction in this case. No title, right, privilege, or immunity set up or claimed by the relator under the Constitution of the United States has been denied him by the judgment of the court below. The prayer of the petition for mandamus was, among other things, that in order to secure a sufficient fund to provide for the payment of certain judgments in favor of the relator against the city of New Orleans, the council of the city might be required, if necessary, to "exhaust their powers of taxation, and continue so to do until relator's judgment is paid and satisfied." No request was made in the petition for a determination of the extent of the power of taxation for the purpose specified. A judgment was entered in the court of original jurisdiction granting the writ in the exact form prayed for. This judgment was affirmed by the supreme court of the State on appeal. After the judgment of affirmance was entered, a rehearing was asked, in order that the judgment of the court of original jurisdiction might be made more clear and specific. This was refused. No right to any specific rate of taxation has been denied. That question has been left unsettled, and there was nothing in the pleadings which required the court to do more than it has done. As the judgment is for a writ requiring the council to do all it has in *570 law the power to do to raise the money to pay the relator's demand, no right has been denied. While the court might have defined in more exact terms the precise power to be exercised, its omission to do so is not ground for appeal to our jurisdiction.
It follows that the writ of error in this case must be dismissed for want of jurisdiction, and an order to that effect is made.